Citation Nr: 1047583	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-35 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a left ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, 
which denied the Veteran's claim.

In January 2008, the Veteran presented testimony at a hearing 
before RO personnel.  A copy of the hearing transcript is 
associated with the claims file and has been reviewed.

In a March 2009 rating decision, the RO granted the Veteran 
entitlement to service connection for a right ear hearing loss 
disability, assigning a zero percent [noncompensable] disability 
rating, effective November 30, 2006.  Because that decision 
represents a full grant of benefits sought, that matter is no 
longer in appellate status and it will be discussed no further.


FINDINGS OF FACT

1.  In November 1971, the RO denied the Veteran's claim of 
entitlement to service connection for a left ear hearing loss 
disability; while he submitted a timely notice of disagreement, 
there is no indication in the record that he submitted a timely 
substantive appeal. 

2.  Evidence submitted since the November 1971 rating decision is 
neither cumulative nor redundant of the evidence of record 
previously of record and is so significant that it must be 
considered in order to fully decide the merits of the claim of 
entitlement to service connection for a left ear hearing loss 
disability.  

3.  The competent and probative evidence shows that the Veteran 
had a left ear hearing loss disability prior to his period of 
active service.

4.  The competent and probative evidence indicates that the left 
ear hearing loss disability underwent an increase in severity 
during active service, not due to the natural progress of the 
disorder.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision denying service connection 
for a left ear hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the November 1971 rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for a left ear hearing loss 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  A left ear hearing loss disability was aggravated by service.  
38 U.S.C.A.          §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a left 
ear hearing loss disability.  Implicit in his claim is the 
contention that new and material evidence which is sufficient to 
reopen the previously-denied claim has been received.

Although the RO reopened the Veteran's claim in the October 2007 
statement of the case (SOC), the question of whether new and 
material evidence has been received is one that must be addressed 
by the Board, notwithstanding a decision favorable to the Veteran 
that may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].  

The Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in December 2006.  This letter appears 
to be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letter in light of the fact 
that the Board is granting the claim.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced December 2006 VCAA letter, as required by the decision 
of the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is reopening the Veteran's claim 
and granting the service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective date 
in the first instance.  The RO will be responsible for addressing 
any notice defect with respect to the assignment of an initial 
disability rating and/or effective date when effectuating the 
award, and the Board is confident that the Veteran will be 
afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Analysis

Relevant law and regulations

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010). 

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."
Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim. There must be new and material evidence as to each and 
every aspect of the claim which was lacking at the time of the 
last final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
Veteran in the development of his claim has been fulfilled.  See 
38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible of consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Claim to Reopen

As discussed above, before the Board can evaluate the merits of a 
previously denied claim, it must first determine whether the 
Veteran has submitted new and material evidence with respect to 
that claim after the last final denial.  In this case, the last 
final denial is the unappealed November 1971 rating decision.

At the time of the November 1971 rating decision, the pertinent 
evidence of record included the Veteran's service treatment 
records and a VA medical examination dated October 1971.

An October 1965 report of medical history revealed a history of 
ear, nose, or throat trouble.  

The Veteran's February 1966 enlistment audiological examination 
revealed the following pure tone thresholds, in decibels for his 
left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
55 (70)
50 (60)
45 (55)
X
60 (65)

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  The Board has converted the ASA units 
to ISO units in parentheses above.

Due to the severity of the Veteran's hearing loss in his left 
ear, he was given an H-2 in the Physical Profile Serial or as it 
is more commonly known, PUHLES.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (Observing that the "PUHLES" profile 
reflects the overall physical and psychiatric condition of the 
veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of fitness 
for retention in the military service.).

The remainder of the Veteran's service treatment records document 
treatment for left ear hearing loss on multiple occasions.  
Specifically, a record dated in June 1966 documented treatment 
for the Veteran's left ear, and further noted that he had left 
ear hearing loss prior to service.  A treatment record dated in 
December 1966 revealed a diagnosis of severe sensorineural 
hearing loss in the left ear.  At that time, the Veteran was 
directed to be exempt from assignments requiring exposure to loud 
noises or firing of weapons.   

The Veteran's December 1967 separation audiological examination 
revealed the following pure tone thresholds, in decibels for his 
left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
0
50
50
X
60

Although some improvement was documented regarding the Veteran's 
hearing in his left ear, he was diagnosed with severe 
sensorineural hearing loss.  Moreover, his H-2 profile was 
continued.  

The Veteran was afforded a VA examination in October 1971.  He 
informed the VA examiner that he was partly deaf in his left ear 
when he entered active duty in February 1966.  He also stated 
that during service, he lost hearing for days at a time during 
firing and basic training while serving in Vietnam from December 
1966 to December 1967.  He further reported that he was rejected 
by the Navy for enlistment because of poor hearing, and that he 
had lost two jobs since discharge from service due to his left 
ear hearing loss disability.  Upon examination, the VA examiner 
reported that the Veteran had "some" hearing loss, and 
diagnosed the Veteran with sensorineural hearing loss in the left 
ear.  

In November 1971, the RO denied the Veteran service connection 
for a left ear hearing loss disability.  In rendering its 
decision, the RO indicated that "[the Veteran's] deafness, left 
ear was not incurred in or aggravated by your service, having 
existed prior to your service.  Any treatment in service is 
considered a remedial measure.  There is no record of any disease 
or injury in service which caused an aggravation."  

In November 1971, the Veteran was informed of the RO's decision.  
A notice of disagreement was received by the RO on December 3, 
1971.  On December 23, 1971, the RO sent the Veteran a Statement 
of the Case; the accompanying letter informed him to complete the 
enclosed VA Form 1-9, Substantive Appeal, and that if they did 
not hear from him within 60 days, it would be presumed he did not 
intend to complete the appeal and the case would be closed.  In 
November 2006, the Veteran submitted various records, to include 
a copy of a VA Form 1-9 dated January 7, 1972; the only thing 
written on it was "I," with no other statement being made.  
Significantly, this document has no date-stamp from the RO; as a 
consequence, it cannot be shown that it was received by the RO 
within 60 days of receipt by the Veteran of the Statement of the 
Case, nor does the Veteran argue that it was so received.  
Therefore, this substantive appeal was not timely and the 
November 1971 decision thus became final.

In November 2006, the Veteran requested that his claim be 
reopened.  After the RO denied reopening the Veteran's claim, 
this appeal followed.  The Board notes, however, that the RO 
reopened and denied the Veteran's claim on the merits in the 
October 2007 SOC.  The evidence added to the record since the 
November 1971 rating decision consists of private treatment 
records from R.R., M.D., dated July 2007 and K.A., M.D., dated 
April 1997 and October 2008; VA treatment records dated from May 
2006 to February 2009; VA audiological examinations dated April 
2007 and July 2009; and testimony from the Veteran at a January 
2008 DRO hearing.  This evidence will be analyzed below.

The RO denied the Veteran's claim in 1971 because the evidence 
did not indicate that his pre-existing left ear hearing loss 
disability was aggravated by military service.  The unappealed 
November 1971 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  As explained above, the 
Veteran's claim for service connection may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after November 1971] evidence bears directly and 
substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the 
November 1971 denial, the Board finds that additional evidence 
has been submitted which is sufficient to reopen the Veteran's 
claim, specifically evidence demonstrating aggravation of the 
left ear hearing loss disability during military service.  

In particular, the Veteran submitted a private treatment record 
from Dr. R.R. dated July 2007 which indicates that "at least a 
significant portion [of the Veteran's left ear hearing loss 
disability] is more than likely militarily related."  

In short, the additionally submitted evidence showing aggravation 
of the left ear hearing loss disability during military service 
serves to fulfill the crucial, but heretofore missing, element of 
aggravation.  As such, this evidence is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board concludes that new and material 
evidence pertaining to the existence of in-service aggravation of 
the left ear hearing loss disability has been submitted.  The 
Veteran's claim for entitlement to service connection for a left 
ear hearing loss disability is reopened.

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before doing 
so, however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The second concern involves the statutory duty 
to assist, which comes into play at this juncture.  The third 
concern is the standard of review which the Board must employ in 
de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
when the Board addresses a question that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument and an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities.

Because the Board is granting the Veteran's claim, there is no 
prejudice to the Veteran in the Board's consideration of his 
claim on the merits.  

Claim for Service Connection

The Veteran is claiming entitlement to service connection for a 
left ear hearing loss disability, which he contends is due to his 
military service.  See, e.g., the Veteran's notice of 
disagreement (NOD) dated in April 2007. 

It is undisputed that the Veteran currently suffers from a left 
ear hearing loss disability.  See, e.g., the April 2007 VA 
examination report.  The focus of the decision therefore is 
whether the Veteran's current left ear hearing loss disability 
pre-existed his military service and if so whether it was 
aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306.

As was noted above, the Board's first inquiry is whether the 
statutory presumption of soundness on enlistment has been 
rebutted.  As detailed above, an October 1965 report of medical 
history revealed a history of ear, nose, or throat trouble.  
Further, the Veteran's February 1966 enlistment audiological 
examination revealed the following pure tone thresholds, in 
decibels for his left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
55 (70)
50 (60)
45 (55)
X
60 (65)

Because puretone threshold during the February 1966 examination 
were in excess of 40 dB at 1000 Hz, 2000 Hz, and 4000 Hz in the 
left ear, the Veteran met the regulation criteria for a left ear 
hearing disability under 38 C.F.R. § 3.385.  Additionally, he was 
given an H-2 in the Physical Profile Serial.  See Odiorne, supra.  
Moreover, a record dated in June 1966 documented treatment for 
the Veteran's left ear, and further noted that he had left ear 
hearing loss prior to service.  Finally, the Veteran has stated 
on multiple occasions that he had a pre-existing left ear hearing 
loss disability.  See, e.g., the Veteran's statement dated in 
April 2009.  

The service treatment records as well as the Veteran's statements 
thus go beyond a mere "bare conclusion without a factual 
predicate in the record."  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  The enlistment physical examination, the service 
treatment records, and the Veteran's report of hearing loss prior 
to his second period of active duty indicate long-standing left 
ear hearing loss on enlistment.  As such, the Board concludes 
that the evidence clearly and unmistakably shows that a left ear 
hearing loss disability pre-existed the Veteran's active military 
service.  Accordingly, the statutory presumption of soundness is 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2010).

The Board must next determine whether the Veteran's pre-existing 
left ear hearing loss disability underwent an increase in 
severity during his active military service, thereby triggering 
the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally triggered 
by evidence that a pre-existing disability has undergone an 
increase in severity in service]; see also Sondel v. West, 13 
Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The Board observes that the Veteran has stated that he was 
routinely exposed to excessive noise trauma while working as a 
vehicle driver as well as from weapons fire.  See, e.g., the 
January 2008 DRO hearing , page 2.  During the adjudication of 
previous claims [which are not on appeal before the Board], the 
RO concluded that the Veteran did in fact experience in-service 
acoustic trauma based on the Veteran's service treatment records 
which documented complaints of and treatment for hearing loss 
from weapons fire training.  For the purposes of this decision, 
the Board will also assume that the Veteran experienced noise 
exposure during service.  

After a review of the record, the Board finds that the competent 
and probative evidence demonstrates that the Veteran's currently 
diagnosed left ear hearing loss disability was aggravated by his 
military service.  Specifically, Dr. R.R. documented in his July 
2007 report that the Veteran's history of in-service noise 
exposure shows "at least a significant portion [of the Veteran's 
left ear hearing loss disability] is more than likely militarily 
related."  The Board emphasizes that in quantifying the degree 
of aggravation of the Veteran's left ear hearing loss, Dr. R.R. 
pertinently described the amount of aggravation as 
"significant," which reasonably indicates aggravation beyond 
the normal progression of the hearing loss disability.  His 
rationale was based on the Veteran's credible report of in-
service noise exposure and his current medical condition, which 
Dr. R.R. stated "is certainly much more hearing loss than I 
would expect for another age-matched individual."  

The report of Dr. R.R. appears to have been based upon a thorough 
examination of the Veteran and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  The Board notes that there is no opinion 
in the record which states that the Veteran's left ear hearing 
loss disability was specifically not aggravated by military 
service.   

The Board observes that the Veteran was afforded a VA 
audiological examination in April 2007.  After a review of the 
Veteran's claims folder, examination of the Veteran, and 
consideration of his current medical condition, the VA examiner 
concluded that "[the Veteran's] hearing loss is not caused by or 
a result of military noise exposure."  The VA examiner's 
rationale for her conclusion was "[the Veteran's] left ear has 
congenital hearing loss."  Crucially, the VA examiner failed to 
render an opinion as to whether the Veteran's pre-existing left 
ear hearing loss disability was aggravated by his military 
service.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility of 
the evidence].  Additionally, as discussed above, the opinion 
rendered by Dr. R.R. indicates that the Veteran's in-service 
noise exposure significantly contributed to his current left ear 
hearing loss disability.  Further, as mentioned above, the Board 
finds that the Veteran experienced in-service acoustic trauma 
based on his military occupational specialty as well as his 
service treatment records which document hearing loss as a result 
of weapons fire training.  Accordingly, the Board gives the 
opinion of the VA examiner less weight than the opinion rendered 
by Dr. R.R. in July 2007 and finds that the preponderance of the 
evidence shows that the Veteran's in-service noise exposure 
significantly aggravated his pre-existing left ear hearing loss 
disability beyond the normal progression of the disease.

In summary, the Veteran has met all requirements needed to 
establish service connection for a left ear hearing loss 
disability.  The benefit sought on appeal is therefore granted.  


ORDER

The claim for service connection for a left ear hearing loss 
disability is reopened.

Entitlement to service connection for a left ear hearing loss 
disability is granted. 




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


